Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (this "Agreement") is made and entered into this 3rd day of January 2009, by and between Versar, Inc., a Delaware corporation ("Company"), its successors and assigns, and Charles S. Cox ("you" or "your").This Agreement promises you an employment relationship and certain severance benefits during the Term of this Agreement.Capitalized terms are defined in the last section of the Agreement. 1. Purpose The Company considers a sound and vital management team to be essential.The Company desires to assure itself of your services, which you are willing to provide.Further, management personnel who become concerned about the possibility that the Company may undergo a Change in Control may terminate employment or become distracted.Accordingly, the Company has determined that appropriate steps should be taken to minimize the distraction executives may suffer from the possibility of a Change in Control.One step is to enter into this Agreement with you. 2. Employment Company hereby employs you, and you accept employment with Company on the terms and conditions set forth in this Agreement. 3. Duties You shall serve as Senior Vice President of the Company and President of its wholly-owned subsidiary, VIAP, Inc.Under the direction ofJeffreyWagonhurst, Senior Vice President of the Program Management Group, you shall perform all assigned duties reasonably required of an employee in such positions, shall personally, diligently, and faithfully perform these duties to the best of your ability, on a full-time and exclusive basis. 4. Compensation Your compensation for the services performed under this Agreement shall consist of a Base Salary and Incentive Compensation, if any, as described below: 4.1. Base Salary: You shall receive the base salary approved by Company's Compensation committee of the Board of Directors, payable in regular bi-weekly installments (the "Base Salary").Your initial base salary is $390,000. The Base Salary will be reviewed annually by the Compensation Committee in accordance with standard salary review procedures in effect from time to time for Management officers of Company.In no event shall the Base Salary be less than the Base Salary being paid to you on the date of this Agreement, unless you agree to a reduction.In the eventthat your employment with Company is terminated as provided in this Agreement, the Base Salary shall be deemed your then current Base Salary or $390,000, whichever is greater. 4.2. Incentive Compensation: In addition to the Base Salary, you shall be eligible to earn incentive compensation in the form of cash or securities under bonus and incentive programs as may be in effect from time to time for management officers of Company generally ("Incentive Compensation"). Employment Agreement Page 2 of 15 4.3. Withholding: You agree and acknowledge that Company will withhold from your compensation all taxes and other amounts, which Company is required by law to withhold, including without limitation (i) federal income taxes, (ii) state income taxes, (iii) county, city or other local income taxes, and (iv) social security taxes. 5. Benefits 5.1. Generally: You shall be entitled to receive any and all benefits made available to executive officers of Company generally, including the Executive Medical Plan and such other benefits as the Board of Directors in its discretion may make available to you from time to time. 5.2. Insurance: You shall be eligible to participate in all medical, hospitalization, dental, life, disability and other insurance plans as are in effect from time to time for executive officers of Company generally. 5.3. Personal Leave: You shall be entitled to take five (5) weeks of paid personal leave annually. 5.4. Reimbursement for Reasonable Business Expenses: Company shall reimburse you for customary and reasonable expenses incurred in performing your duties pursuant to this Agreement, in accordance with Company's then current reimbursement policy (including appropriate itemization and substantiation of expenses incurred). 6. Term Subject to early termination of this Agreement in accordance with Section 7 or 8 below, the term of your employment hereunder shall commence as of January 3, 2009, and shall continue for a period of one (1) year.You agree and acknowledge that Company has no obligation to renew this Agreement or to continue your employment after the one-year term. 7. Termination by Company 7.1. Termination with Cause: Company shall be entitled to terminate your employment and services immediately upon written notice to you, except in the case of death, specifying the date of termination in the event that: (i) you fail to carry out assigned duties after being given prior warning and an opportunity to remedy the failure; or (ii) you breach any material term of this Agreement; (iii) you engage in fraud, dishonesty, willful misconduct, gross negligence or breach of fiduciary duty (including without limitation any failure to disclose a conflict of interest), in the performance of your duties hereunder; (iv) you are convicted of a felony or crime involving moral turpitude; (v) you suffer a permanent and total disability which for at least six months prevents your performance of your duties hereunder if such permanent disability is covered by Workers Compensation or long term disability insurance, or both; or (vi) if you die. For eight weeks following Company's termination of this Agreement with cause pursuant to this Section 7.1, Company shall continue to pay your Base Salary in effect as of the date of termination and make available the benefits set forth in Section 5.All other obligations of Company hereunder shall cease as of the date of termination. Employment Agreement Page 3 of 15 7.2. Termination Without Cause: Company shall be entitled to terminate your employment and services without cause upon, not less than sixty (60) days, prior written notice to you specifying the date of termination.If Company terminates your employment without cause, at any time during the one-year term, Company shall give you a lump sum payment equivalent of one year’s Base Salary, any Incentive Compensation to which you would have been entitled as of the date of termination, any deferred compensation, any accrued personal leave and will continue to make available the benefits set forth in Section 5 for twelve (12) months.All other obligations of Company hereunder shall cease as of the date of termination.Notwithstanding the foregoing, during the eighteen months immediately following Company's termination of this Agreement without cause, you shall be entitled to the vesting of any and all stock options issued by Company pursuant to its Incentive Stock Option Plan in accordance with the vesting schedule in your grant of options, and vesting of any and all other options, warrants, or shares, and you shall have the right to exercise such options or warrants, or purchase such shares under the same terms and conditions applicable to you prior to termination. 8. Termination by You You may terminate your employment and services at any time and for any reason by giving Company at least thirty (30) days' prior written notice specifying the date of termination.If you terminate the Agreement in accordance with this Section 8.1, then from the date of your notice to the date of termination (provided that during this notice period, Company does not terminate you for cause under Section 7.1 above), Company shall continue to pay you the Base Salary in effect as of the date of termination, and any Incentive Compensation to which you would have been entitled as of the date of termination, any deferred compensation, any accrued personal leave and continue to make available the benefits set forth in Section 5 until the date of termination. All other obligations of Company hereunder shall cease as of the date of termination. 9. Your Agreement on Change in Control If one or more Potential Changes in Control occur during the Term of this Agreement, you agree not to resign for at least six full calendar months after a Potential Change in Control occurs, except as follows: (a) you may resign after a Change in Control occurs; (b) you may resign if you are given Good Reason to do so; and (c) you may terminate employment on account of retirement on or after age 65 or because you become unable to work due to serious illness or injury. 10. Events That Trigger Severance Benefits 10.1. Termination After a Change in Control: You will receive Severance Benefits under this Agreement if, during the Term of this Agreement and after a Change in Control has occurred, your employment is terminated by the Company without Cause (other than on account of your Disability or death) or you resign for Good Reason. 10.2. Termination After a Potential Change in Control: You also will receive Severance Benefits under this Agreement if, during the Term of this Agreement and after a Potential Change in Control has occurred but before a Change in Control actually occurs, your employment is terminated by the Company without Cause or you resign for Good Reason, but only if either: (i) you are terminated at the direction of a Person who has entered into an agreement with the Company that will result in a Change in Control; or (ii) the event constituting Good Reason occurs at the direction of such Person. Employment Agreement Page 4 of 15 10.3. Successor Fails to Assume This Agreement: You also will receive Severance Benefits under this Agreement if, during the Termof this Agreement, a successor to the Company fails to assume this Agreement, as provided in Section 20.1. 11. Events That Do Not Trigger Severance Benefits You will not be entitled to Severance Benefits if your employment ends because you are terminated for Cause orbecause of Disability orbecause you resign without Good Reason, retire, ordie.Except as provided in Section 10.3, you will not be entitled to Severance Benefits while you remain protected by this Agreement and remain employed by the Company, its affiliates, ortheir successors. 12. Termination Procedures If you are terminated by the Company after a Change in Control and during the Term of this Agreement, the Company shall provide you with 30 days' advance written notice of your termination, unless you are being terminated for Cause.The notice will indicate why you are being terminated and, will set forth in reasonable detail, the facts and circumstances claimed to provide a basis for your termination.If you are being terminated for Cause, your notice of termination will include a copy of a resolution duly adopted by the affirmative vote of not less than 51 % of the entire membership of the Board (at a meeting of the Board called and held for the purpose of considering your termination (after reasonable notice to you and an opportunity for you and your counsel to be heard before the Board)) finding that, in the good faith opinion of the Board, Cause for your termination exists and specifying the basis for that opinion in detail. If you are purportedly terminated without the notice required by this Section, your termination shall not be effective. 13. Severance Benefits 13.1. In General: If you become entitled to Severance Benefits under this Agreement, you will receive all of the Severance Benefits described in this Section. 13.2. Lump-Sum Payment in Lieu of Future Compensation: In lieu of any further cash compensation for periods after your employment ends, you will be paid a cash lump sum equal to two times your Base Salary in effect when your employment ends or, if higher, in effect immediately before the Change in Control, Potential Change in Control or Good Reason event for which you terminate employment.In addition, and without duplication, you will be paid a cash lump sum equal to 2 times the higher of the amounts paid to you (if any) under any existing bonus or incentive plans in the calendar year preceding the calendar year in which your employment ends or in the calendar year preceding the calendar year in which the Change in Control occurred (or in which the Potential Change in Control occurred, if benefits are payable under Section 10.2 hereof). 13.3. Incentive Compensation and Options: The Company will pay you a cash lump sum equal to any unpaid Incentive Compensation (that is not otherwise paid to you) that you have been allocated or awarded under any existing bonus or incentive plans formeasuring periods completed before you became entitled to Severance Benefits under this Agreement.All unvested options to purchase Company common stock will immediately vest and remain exercisable forthe longest period of time permitted under the applicable stock option plan. All unvested restricted stock awards awarded to you will immediately vest. Employment Agreement Page 5 of 15 13.4. Group Insurance Benefit Continuation: During the period that begins when you become entitled to Severance Benefits under this Agreement and ends on the last day of the 18th calendar month beginning thereafter, the Company shall provide, at no cost to you or your spouse or dependents, health and dental insurance benefits (or substantially similar benefits) it was providing to you and your spouse and dependents immediately before you became entitled to Severance Benefits under this Agreement (or immediately before a benefit reduction that constitutes Good Reason, if you terminate employment for that Good Reason). These benefits shall be treated as satisfying the Company's COBRA obligations.After benefit continuation under this subsection ends, you and your spouse and dependents will be entitled to any remaining COBRA rights. 13.5. Group Benefit s Continuation: During the period that begins when you become entitled to Severance Benefits under this Agreement and ends on the last day of the 24th calendar month beginning thereafter, The Company shall provide, at no cost to you or your spouse or dependents, the life, disability and accident benefits (or substantially similar benefits) it was providing to you and your spouse or dependents before you became entitled to Severance Benefits under this Agreement (or immediately before a benefit reduction that constitutes Good Reason, if you terminate employment for that Good Reason). 13.6. Officer Benefits: In lieu of the medical and tax accounting benefits available to Versar Officers, youwill be entitled to a lump sum payment of 13.7. Medical Benefits: Versar provides certain medical benefits to retired CEO’s and Vice Presidents.
